DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i) if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c); or
(B) a specific reference under 35 U.S.C. 120 , 121, or 365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.
The present application filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA  because the priority or benefit application(s) filed before March 16, 2013 do not provide support for all of the claims in the present application. For example, claims 24, 34, and 39 are not supported by any such earlier application.  In particular, the limitation of a “retaining device” is not supported by any such earlier application as described in greater detail in the new matter rejection below.
Please see 37 CFR 1.55(j), 1.78(a)(6) and 1.78(d)(6) for requirements regarding statements provided by applicants in patent applications that contain or contained at any time a claim to a claimed invention as defined in paragraph (A) above.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference character “48” has been used to designate both a bottom opening at in at least Fig. 1 and a belt/leash in at least Fig. 2;
reference character “50” has been used to designate both a portion of the belt/leash in at least Fig. 5 and a loop in at least Fig. 1;
reference character “54” has been used to designate both a D-ring in at least Fig. 5 and a loop in at least Fig. 2; and
reference character “13” has been used to designate both a torso covering portion in at least Fig. 1 and a back bottle pocket in at least Fig. 2.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“18” and “20” directed to left and right seams, respectively;
“56” directed to a proximal end of a leash; and
“60” directed to a distal end of a leash.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“34” as illustrated in Fig. 3.  Examiner notes that the reference character “34” in Fig. 3 may be in error and should instead read “32” to indicate the arm hole; and
“142” as illustrated in Fig. 6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification – Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is greater than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Specification – Disclosure
The disclosure is objected to because of the following informalities: 
At [0005], the acronym “ID” should be properly introduced the first time it appears.  If meant to refer to a form of identification, it is suggested that the term instead read “identification (ID)”; and
At [0024], “left cargo pocket 140 is removably attached to the cargo pocket” should instead read “pouch 140 is removably attached to the cargo pocket”. 
The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “retaining device” as recited in claims 24, 34, and 39 does not appear in the specification as originally filed.
Furthermore, the use of the term “VELCRO®” at [0021], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be fully capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  In particular, the term “Velcro” at [0021] should instead read “VELCRO®”.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Claim Objections
Claim 21 is objected to because of the following informalities:
At line 18, “move” should read “moved”; and
At line 8, “loop” should read “loop;”.
Claim 22 is objected to because at line 3, “one or more bags from a roll of bags” should read “one or more bags from the roll of bags”.
Claim 25 is objected to because “an elastic coil with a clip at a distal end” should read “an elastic coil with a clip at a distal end of the elastic coil”.
Claim 30 is objected to because at line 2, “a collar attached to the torso covering portion and having a collar pocket” should read “a collar attached to the torso covering portion, the collar having a collar pocket”.
Claim 31 is objected to because at line 8, “loop” should read “loop;”.
Claim 32 is objected to because at line 3, “one or more bags from a roll of bags” should read “one or more bags from the roll of bags”.
Claim 35 is objected to because “an elastic coil with a clip at a distal end” should read “an elastic coil with a clip at a distal end of the elastic coil”.
Claim 36 is objected to because of the following informalities:
At line 16, “move” should read “moved”; and
At line 8, “loop” should read “loop;”.
Claim 37 is objected to because at line 3, “one or more bags from a roll of bags” should read “one or more bags from the roll of bags”.
Claim 40 is objected to because “an elastic coil with a clip at a distal end” should read “an elastic coil with a clip at a distal end of the elastic coil”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “retaining device” in claims 24, 34, and 39; and “securing mechanism” in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 34, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 recites the limitation “wherein the water proof pouch is secured to the second front pocket with a retaining device”.  The application as originally filed only appears to recite “snaps” at [0024] as potentially being the recited retaining device of the claim.  That said, “retaining device” is not disclosed in the specification as a genus of the species snaps.  Only the species “snaps” is recited.  Indeed, the phrase “retaining device” does not appear in the specification at all.  As discussed in the claim interpretation section above, if the limitation of “retaining device” is meant to be interpreted under 112(f) so as to include snaps and substantial equivalents thereof, the inclusion of the substantial equivalents would have a broadening effect expanding the disclosure beyond the original “snaps” (i.e., new matter).  Alternatively, if “retaining device” is not meant to be interpreted under 112(f) and therefore not include the substantial equivalents, the introduction of the new, broader term “retaining device” would still constitute new matter as only “snaps” was originally disclosed.  In both potential interpretations described above, the introduction of the limitation “retaining device” constitutes new matter which broadens the scope of the disclosed invention and claim.
Claims 34 and 39 recite similar language as discussed above with respect to claim 24 and are similarly rejected.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24, 30, 33-34, and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “a second front pocket” at line 1.  It is unclear if the limitation is also attempting to require a first front pocket even though a first front pocket is not previously recited in the claim.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “a front pocket” or, alternatively, the claim be made to depend from claim 22 which introduces a first front pocket.  For the purposes of examination, the limitation will be interpreted as a front pocket.
Claims 33 and 38 recite similar language as discussed above with respect to claim 23 and are similarly rejected.
Claim 24 recites the limitation “wherein the water proof pouch is secured to the second front pocket with a retaining device”.  It is unclear how the claim can attempt to further limit the water proof pouch of claim 23 when said water proof pouch is only recited functionally in the claims.  It is unclear if the claim is attempting to positively or functionally recite the water proof pouch wherein it is unclear if the water proof pouch, and any additional structure on the pouch, is structurally required by the claim.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  In order to overcome this rejection, it is suggested that the limitation instead read “wherein the water proof pouch is configured to be secured to the second front pocket with a retaining device”.  Alternatively, the retaining device could be structurally required by the claim and the limitation could read “wherein the second front pocket includes a retaining device, and wherein the water proof pouch is configured to be secured to the second front pocket with the retaining device”.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 24 further recites the limitation “retaining device” at line 2.  It is unclear to which structure of Applicant’s originally disclosed invention is being referred by the limitation.  Applicant’s specification only discusses “snaps” at [0024] without specifying that said snaps are meant to be the retaining device.  That said, even if the specification were amended to recite that the snaps are an example of the retaining device, the specification would only support snaps and substantial equivalents thereof (the substantial equivalents thereof not being support in the application as originally filed as discussed above).  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claims 34 and 39 recite similar language as discussed above with respect to claim 24 and are similarly rejected.
Claim 30 recites the limitation “a hood having a rigid visor secured therein” at line 3.  It is unclear exactly in which structure the rigid visor is secured, as several structures were previously introduced in the claim.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer to the rigid visor being secured in the hood, it is suggested that the limitation instead read “a hood having a rigid visor secured in the hood”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 26, 29, 31, 33, 36, and 38 (claims 23, 33, and 38, as best can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,718,000 to Ost et al. (hereinafter, “Ost”), in view of USPN 6,662,753 to Sporn (hereinafter, “Sporn”).
Regarding claim 21, Ost teaches a jacket (See Ost, Figs. 6-8) comprising: a torso covering portion comprising left and right arm holes; a right sleeve attached to the torso covering portion and aligned with the right arm hole; a left sleeve attached to the torso covering portion and aligned with the left arm hole (jacket (300) includes left and right sleeves (125, 126) having corresponding arm holes).
That said, Ost does not teach a belt comprising: a strap having a first end and a second end; a first loop having a fixed length proximate the first end; a ring attached to the first loop a second loop proximate a second end; a sliding buckle on the strap wherein a size of the second loop is adjusted by sliding the buckle on the strap; and a clip attached to the second end; and wherein the belt is configured to be in a first configuration where the belt is positioned around a waist of a user where the clip is secured to the ring and wherein the belt is configured to be in a second configuration where the clip is detached from the ring and the clip is configured to be attached to a collar on a dog to function as a leash and wherein the belt is configured to be in a third configuration where the sliding buckle is configured to be move to cause the second loop to be positioned about a neck of a dog to function as a lead.
However, Sporn, in a related wearable leash art, is directed to a reconfigurable belt and leash for leading or restraining an animal (See Sporn, Figs. 4A & 4B; Abstract).  More specifically, Sporn teaches a belt (leash can be worn around the waist of a user; See Sporn, Col. 1, lines 29-31) comprising: a strap having a first end and a second end (strap (2) has a first end proximate hand hold (8) and a second end proximate a neck collar (30)); a first loop having a fixed length proximate the first end (loop formed by hand hold (8) proximate first end has a fixed length when hook (4) is attached to ring (18) to form a loop to be worn around the waist of a user); a ring attached to the first loop (ring (18) attached to the hand hold (8) via strap (2)) a second loop proximate a second end (loop formed by collar (30) proximate second end); a sliding buckle on the strap wherein a size of the second loop is adjusted by sliding the buckle on the strap (collar (30) is adjustable in size via tri-glide (20)); and a clip attached to the second end (distal hook (16)); and wherein the belt is configured to be in a first configuration where the belt is positioned around a waist of a user where the clip is secured to the ring (leash is capable of being in a first configuration where both hooks (4, 16) are secured to ring (18) and wherein the loop formed by hand hold (8) is able to be positioned around a waist of a user; See Sporn, Col. 1, lines 29-31) and wherein the belt is configured to be in a second configuration where the clip is detached from the ring and the clip is configured to be attached to a collar on a dog to function as a leash (See Sporn, Fig. 3; leash is capable of being in a second configuration wherein hook (16) is detached from the ring (18) and attached to a collar on a dog) and wherein the belt is configured to be in a third configuration where the sliding buckle is configured to be move to cause the second loop to be positioned about a neck of a dog to function as a lead (See Sporn, Fig. 4B; leash is capable of being in a third configuration wherein tri-glide (20) is capable of moving and loop formed by collar (30) is capable of being positioned about the neck of a dog to function as a lead).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to wear the jacket of Ost while using the leash of Sporn, as the combination of the jacket of Ost and the leash of Sporn amounts to no more than the combination of known elements to yield predictable results, wherein each element performs the same function as it does separately (i.e., protection of a user from weather conditions by the jacket while using the leash to control and walk an animal).
Regarding claim 23, the modified garment of Ost (i.e., Ost in view of Sporn, as described with respect to claim 21 above) further teaches a second front pocket on the torso covering portion, the second front pocket configured to retain a water proof pouch therein (See Ost, Fig. 6; at least one of the plurality of pockets (340) on the torso of the jacket is capable of retaining a water proof pouch).
Regarding claim 26, the modified garment of Ost (i.e., Ost in view of Sporn, as described with respect to claim 21 above) further teaches wherein the torso covering portion comprises a back panel (See Ost, Figs. 6-7; rear panel (320)), a left front panel and a right front panel (See Ost, Fig. 7; left and right panels of front panel (315)) wherein the left front panel and the right front panel have left and right free edges that are joined with a securing mechanism (Se Ost, Fig. 7; free edges of left and right panels are joinable by continuous fastener (395) which may be a zipper).
Regarding claim 29, the modified garment of Ost (i.e., Ost in view of Sporn, as described with respect to claim 21 above) further teaches first and second upper pockets for carrying a pair of sunglasses and a cellular telephone (See Ost, Fig. 6; the two upper pockets (340) on the torso of the jacket are capable of carrying a pair of sunglasses and a cellular telephone).
Regarding claim 31, Ost teaches a jacket (See Ost, Figs. 6-8) comprising: a torso covering portion comprising left and right arm holes; a right sleeve attached to the torso covering portion and aligned with the right arm hole; a left sleeve attached to the torso covering portion and aligned with the left arm hole (jacket (300) includes left and right sleeves (125, 126) having corresponding arm holes). 
That said, Ost does not teach a belt comprising: a strap having a first end and a second end; a first loop having a fixed length proximate the first end; a ring attached to the first loop a second loop proximate a second end; a sliding buckle on the strap wherein a size of the second loop is adjusted by sliding the buckle on the strap; and a clip attached to the second end; and wherein the belt is configured to be in a first configuration where the belt is positioned around a waist of a user where the clip is secured to the ring and wherein the belt is configured to be in a second configuration where the clip is detached from the ring and the clip is configured to be attached to a collar on a dog to function as a leash.
However, Sporn, in a related wearable leash art, is directed to a reconfigurable belt and leash for leading or restraining an animal (See Sporn, Figs. 4A & 4B; Abstract).  More specifically, Sporn teaches a belt (leash can be worn around the waist of a user; See Sporn, Col. 1, lines 29-31) comprising: a strap having a first end and a second end (strap (2) has a first end proximate hand hold (8) and a second end proximate a neck collar (30)); a first loop having a fixed length proximate the first end (loop formed by hand hold (8) proximate first end has a fixed length when hook (4) is attached to ring (18) to form a loop to be worn around the waist of a user); a ring attached to the first loop (ring (18) attached to the hand hold (8) via strap (2)) a second loop proximate a second end (loop formed by collar (30) proximate second end); a sliding buckle on the strap wherein a size of the second loop is adjusted by sliding the buckle on the strap (collar (30) is adjustable in size via tri-glide (20)); and a clip attached to the second end (distal hook (16)); and wherein the belt is configured to be in a first configuration where the belt is positioned around a waist of a user where the clip is secured to the ring (leash is capable of being in a first configuration where both hooks (4, 16) are secured to ring (18) and wherein the loop formed by hand hold (8) is able to be positioned around a waist of a user; See Sporn, Col. 1, lines 29-31) and wherein the belt is configured to be in a second configuration where the clip is detached from the ring and the clip is configured to be attached to a collar on a dog to function as a leash (See Sporn, Fig. 3; leash is capable of being in a second configuration wherein hook (16) is detached from the ring (18) and attached to a collar on a dog).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to wear the jacket of Ost while using the leash of Sporn, as the combination of the jacket of Ost and the leash of Sporn amounts to no more than the combination of known elements to yield predictable results, wherein each element performs the same function as it does separately (i.e., protection of a user from weather conditions by the jacket while using the leash to control and walk an animal).
Regarding claim 33, the modified garment of Ost (i.e., Ost in view of Sporn, as described with respect to claim 31 above) further teaches a second front pocket on the torso covering portion, the second front pocket configured to retain a water proof pouch therein (See Ost, Fig. 6; at least one of the plurality of pockets (340) on the torso of the jacket is capable of retaining a water proof pouch).
Regarding claim 36, Ost teaches a jacket (See Ost, Figs. 6-8) comprising: a torso covering portion comprising left and right arm holes; a right sleeve attached to the torso covering portion and aligned with the right arm hole; a left sleeve attached to the torso covering portion and aligned with the left arm hole (jacket (300) includes left and right sleeves (125, 126) having corresponding arm holes). 
That said, Ost does not teach a belt comprising: a strap having a first end and a second end; a first loop having a fixed length proximate the first end; a ring attached to the first loop a second loop proximate a second end; a sliding buckle on the strap wherein a size of the second loop is adjusted by sliding the buckle on the strap; and a clip attached to the second end; and wherein the belt is configured to be in a first configuration where the belt is positioned around a waist of a user where the clip is secured to the ring and wherein the belt is configured to be in a second configuration where the sliding buckle is configured to be move to cause the second loop to be positioned about a neck of a dog to function as a lead.
However, Sporn, in a related wearable leash art, is directed to a reconfigurable belt and leash for leading or restraining an animal (See Sporn, Figs. 4A & 4B; Abstract).  More specifically, Sporn teaches a belt (leash can be worn around the waist of a user; See Sporn, Col. 1, lines 29-31) comprising: a strap having a first end and a second end (strap (2) has a first end proximate hand hold (8) and a second end proximate a neck collar (30)); a first loop having a fixed length proximate the first end (loop formed by hand hold (8) proximate first end has a fixed length when hook (4) is attached to ring (18) to form a loop to be worn around the waist of a user); a ring attached to the first loop (ring (18) attached to the hand hold (8) via strap (2)) a second loop proximate a second end (loop formed by collar (30) proximate second end); a sliding buckle on the strap wherein a size of the second loop is adjusted by sliding the buckle on the strap (collar (30) is adjustable in size via tri-glide (20)); and a clip attached to the second end (distal hook (16)); and wherein the belt is configured to be in a first configuration where the belt is positioned around a waist of a user where the clip is secured to the ring (leash is capable of being in a first configuration where both hooks (4, 16) are secured to ring (18) and wherein the loop formed by hand hold (8) is able to be positioned around a waist of a user; See Sporn, Col. 1, lines 29-31) and wherein the belt is configured to be in a second configuration where the sliding buckle is configured to be move to cause the second loop to be positioned about a neck of a dog to function as a lead (See Sporn, Fig. 4B; leash is capable of being in a third configuration wherein tri-glide (20) is capable of moving and loop formed by collar (30) is capable of being positioned about the neck of a dog to function as a lead).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to wear the jacket of Ost while using the leash of Sporn, as the combination of the jacket of Ost and the leash of Sporn amounts to no more than the combination of known elements to yield predictable results, wherein each element performs the same function as it does separately (i.e., protection of a user from weather conditions by the jacket while using the leash to control and walk an animal).
Regarding claim 38, the modified garment of Ost (i.e., Ost in view of Sporn, as described with respect to claim 36 above) further teaches a second front pocket on the torso covering portion, the second front pocket configured to retain a water proof pouch therein (See Ost, Fig. 6; at least one of the plurality of pockets (340) on the torso of the jacket is capable of retaining a water proof pouch).
Claims 22, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ost in view of Sporn, as applied to claims 21, 31, and 36 above, respectively, and further in view of USPN 5,042,091 to Tonkens (hereinafter, “Tonkens”).
Regarding claim 22, the modified garment of Ost (i.e., Ost in view of Sporn, as described with respect to claim 21 above) further teaches a first front pocket on the torso covering portion (See Ost, Fig. 6; at least one of the plurality of pockets (340) on the torso of the jacket).
That said, the modified garment of Ost does not explicitly teach the first front pocket having an aperture therethrough wherein the front pocket is configured to retain a roll of bags and to dispense one or more bags from a roll of bags through the aperture.
However, Tonkens, in a related pocketed garment art, is directed to a garment having a dispenser on a front of the garment, the dispenser forming a pocket for dispensing tissues (See Tonkens, Fig. 1; Abstract).  More specifically, Tonkens teaches the first front pocket having an aperture therethrough (See Tonkens, Figs. 1-4; elongated slot (23) on front of pocketed dispenser (10) wherein the front pocket is configured to retain a roll of bags and to dispense one or more bags from a roll of bags through the aperture (although Tonkens only discusses retaining and dispensing of tissues from a pack of tissues, the dispenser of Tonkens is structurally capable of retaining and dispensing other objects through the slot such as bags from a roll of bags).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified garment of Ost to include the slot on the front face of at least one of the pockets of Ost.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified garment of Ost to include the slot on the front face of at least one of the pockets of Ost in order to provide convenient dispensing of tissues for a user (See Tonkens, Col. 1, lines 62-68).
Regarding claim 32, the modified garment of Ost (i.e., Ost in view of Sporn, as described with respect to claim 31 above) further teaches a first front pocket on the torso covering portion (See Ost, Fig. 6; at least one of the plurality of pockets (340) on the torso of the jacket).
That said, the modified garment of Ost does not explicitly teach the first front pocket having an aperture therethrough wherein the front pocket is configured to retain a roll of bags and to dispense one or more bags from a roll of bags through the aperture.
However, Tonkens, in a related pocketed garment art, is directed to a garment having a dispenser on a front of the garment, the dispenser forming a pocket for dispensing tissues (See Tonkens, Fig. 1; Abstract).  More specifically, Tonkens teaches the first front pocket having an aperture therethrough (See Tonkens, Figs. 1-4; elongated slot (23) on front of pocketed dispenser (10) wherein the front pocket is configured to retain a roll of bags and to dispense one or more bags from a roll of bags through the aperture (although Tonkens only discusses retaining and dispensing of tissues from a pack of tissues, the dispenser of Tonkens is structurally capable of retaining and dispensing other objects through the slot such as bags from a roll of bags).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified garment of Ost to include the slot on the front face of at least one of the pockets of Ost.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified garment of Ost to include the slot on the front face of at least one of the pockets of Ost in order to provide convenient dispensing of tissues for a user (See Tonkens, Col. 1, lines 62-68).
Regarding claim 37, the modified garment of Ost (i.e., Ost in view of Sporn, as described with respect to claim 36 above) further teaches a first front pocket on the torso covering portion (See Ost, Fig. 6; at least one of the plurality of pockets (340) on the torso of the jacket).
That said, the modified garment of Ost does not explicitly a first front pocket on the torso covering portion, the first front pocket having an aperture therethrough wherein the front pocket is configured to retain a roll of bags and to dispense one or more bags from a roll of bags through the aperture.
However, Tonkens, in a related pocketed garment art, is directed to a garment having a dispenser on a front of the garment, the dispenser forming a pocket for dispensing tissues (See Tonkens, Fig. 1; Abstract).  More specifically, Tonkens teaches the first front pocket having an aperture therethrough (See Tonkens, Figs. 1-4; elongated slot (23) on front of pocketed dispenser (10) wherein the front pocket is configured to retain a roll of bags and to dispense one or more bags from a roll of bags through the aperture (although Tonkens only discusses retaining and dispensing of tissues from a pack of tissues, the dispenser of Tonkens is structurally capable of retaining and dispensing other objects through the slot such as bags from a roll of bags).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified garment of Ost to include the slot on the front face of at least one of the pockets of Ost.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified garment of Ost to include the slot on the front face of at least one of the pockets of Ost in order to provide convenient dispensing of tissues for a user (See Tonkens, Col. 1, lines 62-68).
Claims 24, 34, and 39, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ost in view of Sporn, as applied to claims 21 and 23 (with respect to claim 24), claims 31 and 33 (with respect to claim 34), and claims 36 and 38 (with respect to claim 39) above, and further in view of USPN 4,087,684 to LaBove et al. (hereinafter, “LaBove”).
Regarding claim 24, the modified garment of Ost (i.e., Ost in view of Sporn, as described with respect to claims 21 and 23 above) does not explicitly teach wherein the water proof pouch is secured to the second front pocket with a retaining device.
However, LaBove, in a related pocketed garment art, is directed to a vest for retaining solution-filled pouches on a wearer (See LaBove, Fig. 1; Abstract).  More specifically, LaBove teaches wherein the water proof pouch is secured to the second front pocket with a retaining device (See LaBove, Fig. 1; pouch (16) is retained in pocket sleeve (37) by snap ring (50); Col. 3, lines 4-7).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified garment of Ost to include the retaining snaps disclosed by LaBove.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified garment of Ost to include the retaining snaps disclosed by LaBove in order to better secure a hypothetical item, such as water proof pouch, and better retain the item in the proper position on the garment when worn by the wearer (See LaBove, Col. 3, lines 4-7).
Regarding claim 34, the modified garment of Ost (i.e., Ost in view of Sporn, as described with respect to claims 31 and 33 above) does not explicitly teach wherein the water proof pouch is secured to the second front pocket with a retaining device.
However, LaBove, in a related pocketed garment art, is directed to a vest for retaining solution-filled pouches on a wearer (See LaBove, Fig. 1; Abstract).  More specifically, LaBove teaches wherein the water proof pouch is secured to the second front pocket with a retaining device (See LaBove, Fig. 1; pouch (16) is retained in pocket sleeve (37) by snap ring (50); Col. 3, lines 4-7).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified garment of Ost to include the retaining snaps disclosed by LaBove.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified garment of Ost to include the retaining snaps disclosed by LaBove in order to better secure a hypothetical item, such as water proof pouch, and better retain the item in the proper position on the garment when worn by the wearer (See LaBove, Col. 3, lines 4-7).
Regarding claim 39, the modified garment of Ost (i.e., Ost in view of Sporn, as described with respect to claims 36 and 38 above) does not explicitly teach wherein the water proof pouch is secured to the second front pocket with a retaining device.
However, LaBove, in a related pocketed garment art, is directed to a vest for retaining solution-filled pouches on a wearer (See LaBove, Fig. 1; Abstract).  More specifically, LaBove teaches wherein the water proof pouch is secured to the second front pocket with a retaining device (See LaBove, Fig. 1; pouch (16) is retained in pocket sleeve (37) by snap ring (50); Col. 3, lines 4-7).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified garment of Ost to include the retaining snaps disclosed by LaBove.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified garment of Ost to include the retaining snaps disclosed by LaBove in order to better secure a hypothetical item, such as water proof pouch, and better retain the item in the proper position on the garment when worn by the wearer (See LaBove, Col. 3, lines 4-7).
Claims 25, 35, and 40 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ost in view of Sporn, as applied to claims 21, 31, and 36 above, respectively, and further in view of US 2003/0116243 to Cooper (hereinafter, “Cooper”).
Regarding claim 25, the modified garment of Ost (i.e., Ost in view of Sporn, as described with respect to claim 21 above) does not teach an elastic coil with a clip at a distal end, wherein a proximal end of the elastic coil is sewn into a seam of the torso covering portion.
However, Cooper, in a related article having pocketed storage art, is directed to a handbag having a plurality of storage pockets for carrying items (See Cooper, Fig. 3; Abstract).  More specifically, Cooper teaches an elastic coil with a clip at a distal end (See Cooper, Fig. 3; elasticized cord (602) having clip (606) at a distal end), wherein a proximal end of the elastic coil is sewn into a seam of the torso covering portion (See Cooper, Fig. 3; proximal end of coil is attached to loop (601) which is attached to stitching of the pocket).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified garment of Ost to include the elastic coil disclosed by Cooper in at least one of the pockets of the garment of Ost.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified garment of Ost to include the elastic coil disclosed by Cooper in at least one of the pockets of the garment of Ost in order to provide quick, easy, and secure access to an item such as a key or other item attached to the elastic coil and stored in the wallet and to further prevent loss of the item (See Cooper, [0011], [0013]).
Regarding claim 35, the modified garment of Ost (i.e., Ost in view of Sporn, as described with respect to claim 31 above) does not teach an elastic coil with a clip at a distal end, wherein a proximal end of the elastic coil is sewn into a seam of the torso covering portion.
However, Cooper, in a related article having pocketed storage art, is directed to a handbag having a plurality of storage pockets for carrying items (See Cooper, Fig. 3; Abstract).  More specifically, Cooper teaches an elastic coil with a clip at a distal end (See Cooper, Fig. 3; elasticized cord (602) having clip (606) at a distal end), wherein a proximal end of the elastic coil is sewn into a seam of the torso covering portion (See Cooper, Fig. 3; proximal end of coil is attached to loop (601) which is attached to stitching of the pocket).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified garment of Ost to include the elastic coil disclosed by Cooper in at least one of the pockets of the garment of Ost.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified garment of Ost to include the elastic coil disclosed by Cooper in at least one of the pockets of the garment of Ost in order to provide quick, easy, and secure access to an item such as a key or other item attached to the elastic coil and stored in the wallet and to further prevent loss of the item (See Cooper, [0011], [0013]).
Regarding claim 40, the modified garment of Ost (i.e., Ost in view of Sporn, as described with respect to claim 36 above) does not teach an elastic coil with a clip at a distal end, wherein a proximal end of the elastic coil is sewn into a seam of the torso covering portion.
However, Cooper, in a related article having pocketed storage art, is directed to a handbag having a plurality of storage pockets for carrying items (See Cooper, Fig. 3; Abstract).  More specifically, Cooper teaches an elastic coil with a clip at a distal end (See Cooper, Fig. 3; elasticized cord (602) having clip (606) at a distal end), wherein a proximal end of the elastic coil is sewn into a seam of the torso covering portion (See Cooper, Fig. 3; proximal end of coil is attached to loop (601) which is attached to stitching of the pocket).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified garment of Ost to include the elastic coil disclosed by Cooper in at least one of the pockets of the garment of Ost.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified garment of Ost to include the elastic coil disclosed by Cooper in at least one of the pockets of the garment of Ost in order to provide quick, easy, and secure access to an item such as a key or other item attached to the elastic coil and stored in the wallet and to further prevent loss of the item (See Cooper, [0011], [0013]).
Claim 27 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ost in view of Sporn, as applied to claims 21 and 26 above, and further in view of JP2004159619 to Shiraishi et al. (hereinafter, “Shiraishi”).
Regarding claim 27, the modified garment of Ost (i.e., Ost in view of Sporn, as described with respect to claims 21 and 26 above) does not teach a mesh pocket attached to the back panel.
However, Shiraishi, in a related pocketed apparel art, is directed to a jacket or vest having a rear pocket of the back body (See Shiraishi, Fig. 1; Abstract).  More specifically, Shiraishi teaches a mesh pocket attached to the back panel (See Shiraishi, Fig. 1; mesh pocket (30) on back of garment).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified garment of Ost to include the mesh back pocket disclosed by Shiraishi.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified garment of Ost to include the mesh back pocket disclosed by Shiraishi in order to provide additional storage for items on the wearer which can be visually checked by the wearer from the outside of the pocket without needing to remove the items from the pocket (See Shiraishi, Abstract).
Claim 28 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ost in view of Sporn, as applied to claim 21 above, and further in view of US 2003/0150043 to Koppes (hereinafter, “Koppes”).
Regarding claim 28, the modified garment of Ost (i.e., Ost in view of Sporn, as described with respect to claim 21 above) does not teach reflective material attached to the jacket.
However, Koppes, in a related apparel art, is directed to a high visibility safety garment, such as a jacket, for being worn by pedestrians exposed to risk of injury from vehicular traffic (See Koppes, Fig. 5; Abstract).  More specifically, Koppes teaches reflective material attached to the jacket (See Koppes, Fig. 5; reflective safety stripes (45, 46, 47)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified garment of Ost to include the reflective safety stripes disclosed by Koppes on the jacket body of Ost.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified garment of Ost to include the reflective safety stripes disclosed by Koppes on the jacket body of Ost in order to increase visibility of a pedestrian wearer of the jacket to vehicular traffic thereby increasing safety of the wearer (See Koppes, [0003]).
Claim 30, as best can be understood, is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ost in view of Sporn, as applied to claim 21 above, and further in view of USPN 4,017,908 to Murnane (hereinafter, “Murnane”).
Regarding claim 30, the modified garment of Ost (i.e., Ost in view of Sporn, as described with respect to claim 21 above) further teaches a collar attached to the torso covering portion; and a hood (See Ost, Fig. 6; collar (327) with attached hood (350)).
That said, the modified garment of Ost does not teach the collar having a collar pocket and the hood having a rigid visor secured therein wherein the hood is positionable within the collar pocket.
However, Murnane, in a related apparel art, is directed to a garment having a stowable hood (See Murnane, Figs. 1-6; Abstract).  More specifically, Murnane teaches the collar having a collar pocket and the hood having a rigid visor secured therein wherein the hood is positionable within the collar pocket (See Murnane Figs. 4-6; stowable hood (4) having rigid visor (8) is positionable in pocket recess (5)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the hood of the modified garment of Ost for the stowable hood and pocket system disclosed by Murnane.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to substitute the hood of the modified garment of Ost for the stowable hood and pocket system disclosed by Murnane in order to provide a hood that could be stowed away in its own pocket without needing to completely detach the hood thereby reducing the chance of losing the hood when not needed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  USPN 4,055,853 to Argento; and USPN 5,533,210 to Maderek et al. are each directed to a jacket having multiple front pockets.  USPN 6,105,170 to Lisciandro is directed to a pocket having an internal fastener.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732